DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: [0065] refers to “cutting depths” as “002” which are not seen in the figures. [0065] refers to horizontal direction “704” which is not shown in the figures. [0065] refers to a second horizontal direction “706” which is shown in figure 7, but not understood to be a horizontal direction.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “positioning system is configured to move said tray” in claims 1 and 2.
“positioning system” is not a particular structure, and is being defined only in terms of function (configured to…) and lacks any sufficient structure in the claim to perform the recited function, therefore the clause invokes 112(f) treatment and is limited to the disclosed positioning system and its equivalents. See rejection of this clause under 112(b) below, because the specification does not give any structure for the positioning system, and is therefore indefinite. 
Similarly, “controller is configured for - 17 -338-0009 calculating a fraction comprising a cut portion weight divided by said uncut meat weight and multiplying said fraction with an uncut meat length to determine a cut depth, activating said positioning system to align a cutting plane at said cut depth from said first end, cutting said first cut portion from said uncut meat with said bandsaw blade, and…” invokes 112(F) treatment and is limited to the disclosed controller and its equivalents. However, the controller is not disclosed as anything in particular. The specification lists the controller as “one or more computers” which is not a particular structure that is explained as being able to do all the functions recited in claims 1 and 2. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1-5 incorporate the phrase “positioning system is configured to move said tray” which is not sufficiently disclosed such that one of ordinary skill would understand that applicant was in possession of the claimed subject matter. The specification does not understandably disclose what the invention is. [0050] indicates there are two horizontal directions “704’ and ‘706’ which the positioning system can move the meat; however the figures show only opposed directions 706 and 708 which is a “pushing direction.” No structure is shown which is capable of moving in two opposed horizontal directions, and the numeral 704 does not appear in the drawings, and the discussion in [0050] and figure 7 means that the nature of the “horizontal” being referenced in claim 1 and 2 is wholly unclear.
Claims 1 and 2 contain language directed to the “controller is configured for - 17 -338-0009 calculating a fraction comprising a cut portion weight divided by said uncut meat weight and multiplying said fraction with an uncut meat length to determine a cut depth, activating said positioning system to align a cutting plane at said cut depth from said first end, cutting said first cut portion from said uncut meat with said bandsaw blade” (claim 1) and “controller is configured for calculating a cut depth of said uncut meat in order to yield a cut portion weight being a desired cut portion of said uncut meat, activating said positioning system to align a cutting plane at said cut depth from said first end, cutting said first cut portion from said uncut meat with said bandsaw blade along said cutting plane” (claim 2). There is no disclosure adequate to support the claim language as complying with the written description requirement of 112(a). The disclosure of a general “computer” is not sufficient to demonstrate possession of the claimed functions as set forth. As noted below the boundary of the ability of a computer to perform all the claimed functions is questionable and indefinite, and the disclosure as a whole does not show possession of the specific functionality in a manner that shows the claims have sufficient written description. See Aristocrat Techs. Australia PTY Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1336-37, 86 USPQ2d 1235, 1242 (Fed. Cir. 2008) ("'consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.' It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function."), quoting Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380, 53 USPQ2d 1225, 1229 (Fed. Cir. 1999); Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007) ("The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing a structure.")

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The clause “calculating a fraction comprising a cut portion weight divided by said uncut meat weight and multiplying said fraction with an uncut meat length to determine a cut depth, activating said positioning system to align a cutting plane at said cut depth from said first end, cutting said first cut portion from said uncut meat with said bandsaw blade” is indefinite. It requires the comparison of a cut portion weight with the uncut whole (as best understood) and then uses that value to decide what size or thickness the cut should be. But how can the weight be known of the cut portion before the cut portion is cut and weighed? This logic appears to be circular (define a fraction based on weight; then use that to decide thickness of the desired weight piece; then make the piece—thus establishing what the thickness/weight of a cut piece actually is). This is not reasonably clear as to what the control is actually inputting and outputting with respect to some arbitrary piece of meat. A person of ordinary skill would not be able to make and use this invention, since the control scheme cannot be implemented as claimed. The control demands an input that has no genesis, and the claim and specification does not clarify how to practice the invention. 
Similarly, claim 2 requires “controller is configured for calculating a cut depth of said uncut meat in order to yield a cut portion weight being a desired cut portion of said uncut meat” which is not enabled. There is no algorithm or explanation of how to calculate a cut depth on an arbitrary meat portion such that a known distance of cut will bring about a “desired cut portion” with a known or predictable weight—this is simply not disclosed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1-5 incorporate the phrase “positioning system is configured to move said tray” which is not sufficiently disclosed such that one of ordinary skill would understand what the scope of the claims is. As noted above, the specification does not understandably disclose what the invention is. [0050] indicates there are two horizontal directions “704’ and ‘706’ which the positioning system can move the meat; however the figures show only opposed directions 706 and 708 which is a “pushing direction.” No structure is shown which is capable of moving in two opposed horizontal directions, and the numeral 704 does not appear in the drawings, and the discussion in [0050] and figure 7 means that the nature of the “horizontal” being referenced in claim 1 and 2 is wholly unclear.
Claim 1 requires “controller is configured for - 17 -338-0009 calculating a fraction comprising a cut portion weight divided by said uncut meat weight and multiplying said fraction with an uncut meat length to determine a cut depth, activating said positioning system to align a cutting plane at said cut depth from said first end, cutting said first cut portion from said uncut meat with said bandsaw blade, and…” invokes 112(F) treatment and is limited to the disclosed controller and its equivalents. However, the specification does not reasonably define what structure is being employed to achieve all the functions of the claim language, which renders the structure here unclear and indefinite. Claim 2 is indefinite for substantially the same reason. Additionally, the clauses in claims 1 and 2 related to the controller are not clearly structural limitations, they appear to be active method steps, which is indefinite to combine method and apparatus in the same claim. If the claim limitations are meant as statements of intended use, they should be clearly phrased as such, and not employ the active steps as presently recited. 
Claims 1 and 2 recite “calculating a one or more cutting depths” which is indefinite. The term “cutting depths” refers to partial cuts, which is not understood in light of the specification. It cannot be determined what applicant means by “calculating a one or more cutting depths,” and while applicant is free to be their own lexicographer, the redefinition of a term must be reasonably clear. 
Also in claims 1 and 2, the phrase “one or more cut portions” is used both in the preamble (as a statement of intended use) and then positively recited as “said one or more cut portions comprise at least a first cut portion” which is unclear. Is there a minimum of one portion that is capable of being cut by the saw? Is there something specific about the “first” cut portion that make it different? Does it overlap with the class “one or more portions?” It is also not clear how the “automated saw” has a cut portion of uncut meat. That is not part of the saw, and it is not clearly recited as distinct from the claimed recitations of structure. 
Claims 1 and 2 both require “repeating these steps as required” which is indefinite. How do the alleged “steps” require a specific structure for the claimed device? Further, what is meant by “as required”? This is a vague and indefinite reference which is not clear how to interpret the structure required to meet the claims. 
Claim 1 requires “calculating a fraction comprising a cut portion weight divided by said uncut meat weight.” This is indefinite, since the nature of the cut portion weight cannot be understood. Is this a preselected value? The value of a first arbitrary cut made without the fraction? How is the fraction related to the structure that is otherwise claimed?
The clause “calculating a fraction comprising a cut portion weight divided by said uncut meat weight and multiplying said fraction with an uncut meat length to determine a cut depth, activating said positioning system to align a cutting plane at said cut depth from said first end, cutting said first cut portion from said uncut meat with said bandsaw blade” is indefinite. It requires the comparison of a cut portion weight with the uncut whole (as best understood) and then uses that value to decide what size or thickness the cut should be. But how can the weight be known of the cut portion before the cut portion is cut and weighed? This logic appears to be circular (define a fraction based on weight; then use that to decide thickness of the desired weight piece; then make the piece—thus establishing what the thickness/weight of a cut piece actually is). This is not reasonably clear as to what the control is actually inputting and outputting with respect to some arbitrary piece of meat. Is the inventor indicating that the device knows the weight before cutting? How? This is indefinite and the scope cannot reasonably be ascertained. 
13.	Similarly, claim 2 requires “controller is configured for calculating a cut depth of said uncut meat in order to yield a cut portion weight being a desired cut portion of said uncut meat” which is not understood. There is no algorithm or explanation of how to calculate a cut depth on an arbitrary meat portion such that a known distance of cut will bring about a “desired cut portion” with a known or predictable weight—this is simply not disclosed and is not understood.
Claims 1 and 2 both require “Automated saw for assessing an uncut meat” but neither actually claims structure capable of providing an assessment of the uncut meat. It is believed that both use a formula based on knowledge not gleaned from the structure of the device, but, inter alia, inputted by a technician. There is no explanation or structure in the claim that explains how the saw “assess[es]” the meat. 
Claims 1 and 2 requires “first end of said uncut meat comprises a surface area and a diameter” which is unclear. “[D]iameter” is commonly understood to be a property of circular cross sectional areas only, yet several embodiments of the present application do not show perfect circular meat—as seen in figure 9, for example. It is not understood whether the term “diameter” means only a width, or other more inclusive term, or whether this limitation is an attempt to constrain the applicable devices to only those designed to work with circular meat.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson (US 2007/0157776) in view of  Weber (US 9,764,490) and Torrenga et al. (US 10,160,602) and Pedi (US 3,832,929).

Sorenson discloses an automated cutter (discussed at [0011] “band saw”) for assessing an uncut meat (inter alia, “vision scanning” [0021] is an assessment of the meat) and calculating a one or more cutting depths and cutting a one or more cut portions (As seen in figure 1, slices are shown as formed by the cutter), wherein:
Sorenson discloses an automated cutter comprises a sword type blade (3 figure 1; [0041]). Sorenson lacks the specific band saw as claimed, but suggests that it may be used, in paragraph [0011] when the known types of cutters for performing meat cutting are disclosed—“ Other cutting devices could be band saw, disc saw etc. or a drop knife, ultra sound cutting, water jet cutting or laser cutting, just as well as knives with different shapes may be used dependent of the particular task.” 
This is a strong suggestion, and it would have been obvious to one of ordinary skill in the art to replace the sword knife 3 of Sorenson with the known alternative meat cutting bandsaw as disclosed and suggested in Sorenson [0011]. 
Sorenson further discloses a controller, and a visual sensor: “ The measuring device is normally a computer vision or scanning device and a control unit which based on the known conveyor velocity calculates the shape of the items.  The shape will be calculated as a curve expressing the accumulated volume (Y axis) by distance (X axis) from the first end of the item.  The density (i.e. the weight to volume ratio) of the product has to be known.  If it is not, the item has to be weighed prior to the scanning.  The shape curve can now be converted into a weight curve and the cutting positions can be calculated by the control unit by finding the corresponding distances from the first end of the item to the weight of the portions.”

Sorensen lacks the same type of positioning system used in the present application. The claimed positioning system comprises a pusher and a tray configured to move said uncut meat relative to said bandsaw blade; said tray is configured to hold said uncut meat; said pusher is configured to slide said uncut meat through said tray; said positioning system is configured to move said tray in a first horizontal direction and a second horizontal direction relative to said bandsaw blade.
	Sorensen uses a conveyor belt (1B figure 1) to move the meat to a cutter position (represented by the plane of 3 figure 1, though as addressed above, the replacement of 3 with a known bandsaw disclosed by Sorensen would have been obvious. 
	In the art of food log cutting this type of positioning system is old and well known. See Torrenga et al. (US 10,160,602). Torrenga shows a pusher (18 figure 2, 3, 5) and a tray (14 figure 2, inter alia) configured to move said uncut food product relative to a blade for cutting the log (see column 3 line 55+; column 4 line 10-16); said tray is configured to hold said uncut food log (see meat log at 12 figure 3; column 4 line 7, inter alia) said pusher is configured to slide said uncut meat through said tray (See column 4 line 14-26). 
	A similar positioning system with respect to the axial feed of meat is shown in Weber (US 9,764,490). Weber discloses  meat logs (11 figure 1; column 5 line 31, discussing a variety of “meat[s],” in addition to other food types. Weber also discloses a tray (29, figure 1; disclosed as a “product support” and seen as a tray in the figures) and a pusher for each respective log of meat or food (17 figure 1; 127 figure 4, 219 figure 6, inter alia). Weber shows the pusher being for advancing the work on the tray to the cut line (215 figure 6; 13 figure 1; “For each track and thus for each product 11 to be cut a feed device 17 is provided which is designed as a product support and which engages at the rear product end and guides the respective product 11 in the feed direction F toward 
the cutting plane 13.”)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to replace a conveyor belt configuration for the infeed mechanism of Sorensen with the known and more controllable positive push feed and tray type configuration as seen in both Weber (US 9,764,490) and Torrenga et al. (US 10,160,602), since doing so allows for multiple side-by-side workfeeds, which increases efficiency of a single blade station, and also because the replacement of one feed mechanism for another known feed mechanism can be implemented with no unexpected results and with no undue experimentation. 
	While none of Sorensen, Torrenga nor Weber includes the exact details of the arragment which allows for band-saw cutting, the implication in Sorensen’s direct instructive remark that such a band-saw could be used is that the substitution represents an ordinary substitution, that one of ordinary skill can implement easily. 
	Pedi provides some useful details regarding the type of configuration one of ordinary skill would be expected to implement readily. Of note, applicant in the present application did not specify nor explain the exact structure which leads to the tray of the positioning system to be movable and controllable in the horizontal direction, and the horizontal direction is not actually well explained in the pending application. Nonetheless, the art shows that trays for work, including those with pushers, can be used to slide horizontally against a blade of band saw configuration, in order to effect the cut. 
	Pedi shows a band saw (14 figure 1, 2) with a tray (22 figure 2) which moves horizontally (shown between the solid and the dashed line versions of 22, etc.) in order to produce the cut of the work (18, 18a figure 2), and where there is a pusher (50, inter alia, figure 2) which is used to position the block in the thickness (of slice) direction for each progressive slice of the work. 
	It would have been obvious to one of ordinary skill that in order to effect a cut line plane of Sorensen with a band saw, either the blade and its mount or the feed and its mount would need to move in the horizontal, since that is the way band saws effect such cuts. In light of the known tray and pusher shown in Pedi, the inclusion of such a laterally moving tray along with the press feed of a presser would have been implemented in order to realize the suggestion of Sorensen to use a bandsaw, and as seen in light of the Pedi and Torrenga and Weber evidence, doing so would have been implemented with no undue experimentation and no unexpected results, and is therefore prima facie obvious. 

Sorensen further discloses said uncut meat comprises a first end and a second end (As seen in the figures—the ends touch adjacent pieces of meat);
Sorenson further discloses said first end of said uncut meat comprises a surface area and a diameter (as best understood, the area is the area swept in a cut, or the leading face of the meat and the diameter is its width, or any approximation thereof; this can be observed in the figures).
Sorenson further discloses that said uncut meat comprises an uncut meat weight (This is a property of the workpiece and is inherent to meat—all meat has “weight”; as seen in Figure 2a at 100 and [0042] the disclosure includes “meat” per se as the workpiece).

Sorenson further discloses ‘one or more cut portions’ (which is understood to mean a targeted slice?) comprise at least a first cut portion of said uncut meat (as seen after the cutting in figure 1, the portions are seen to be cut portions when they have been cut.)


As noted above, the claim limitation “said controller is configured for calculating a fraction comprising a cut portion weight divided by said uncut meat weight and multiplying said fraction with an uncut meat length to determine a cut depth, activating said positioning system to align a cutting plane at said cut depth from said first end, cutting said first cut portion from said uncut meat with said bandsaw blade, and
repeating these steps as required to separate said one or more cut portions from said uncut meat.” is indefinite and lacks sufficient written description and/or enablement. As best understood, this is taken to mean that the invention is directed to a computer type controller, which ‘knows’ how to make a portion slice of a certain thickness so that it will be a specific weight that is reasonably predicted based on some prior knowledge about the meat slab (such as overall weight and size). 
	This is a routine type of calculation in the art of meat slicing, as seen in Sorensen, which discusses it in [0007]: “The portions are of predetermined size, length, volume or weight.” And at [0010]: “The shape curve can now be converted into a weight curve and the cutting positions can be calculated by the control unit by finding the corresponding distances from the first end of the item to the weight of the portions.”. In other words, Sorensen discloses calculating (from a vision scan) of the work-meat asset of distances from the leading edge of the meat-work each cutline defining a portion of the meat with a predetermined and selected weight.  The nature of the claimed ‘fraction’ apart from being some arbitrary number that represents a desired (read: user inputted) amount of a portion weight, is that every calculator such as the controller of Sorenson also has the ability to ‘know’ the ratio of portion to whole, if it chose to calculate such a number. As understood this is some sort of approximation for the desired slice thickness, based on the precondition that the meat is of uniform cross section (which is not actually claimed) and that the number can be used to make multiple similar thickness slices have the same weight (again, based on the assumption, not claimed, that the meat is both uniform in cross section and density). 
	In light of the above, while Sorensen does not use the exact claimed ratio as a shorthand calculation, Sorensen discloses the same type of calculation (of weight and resultant portion thickness) as the present application, and in so doing, demonstrates that the differences between the art and the claim are not patentable—that the art is so clearly the same type of device that the differences are trivial—they amount to the same effect, and the same types of capabilities, insofar as the claims can be understood. 

Regarding claim 2, the above discussion of claim 1 represents the same essential subject matter and the way in which the combination of applied art reads on claim 1 similarly reads on claim 2, which is rejected on the same grounds. 
Regarding claim 3, claim 1 as addressed above covers this limitation to the extent it may be understood. The calculation of a fraction etc. is not patentably different than calculating the thickness by the control as specified in Sorensen, since they both take into account the same variables (weight, volume) and are therefore analog representations of the same physical reality, and are not seen to be meaningfully different. 
Regarding claims 4 and 5, the limitations thereof have been addressed with respect to claim 1, and are not patentable for the same reasoning expressed therein. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752.  The examiner can normally be reached on Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M MICHALSKI/            Primary Examiner, Art Unit 3724